MEMORANDUM **
Jose Luis Alatorre-Cuenca, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ dismissal of his appeal from the immigration judge’s denial of his application for cancellation of removal. The BIA found that petitioner failed to file a timely notice of appeal within thirty days of the immigration judge’s decision.
The sole basis for the BIA’s decision was that petitioner’s appeal from the IJ’s decision was untimely. Petitioner does not raise the issue of timeliness in his opening brief, and he has therefore waived any challenge to the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.